In an action to recover damages for personal injuries sustained by a wife, and for medical expenses and loss of services by her husband, plaintiffs appeal from a judgment of the Supreme Court, Kings County, entered January 20, 1964 on a decision which granted defendant’s motion to set aside a jury verdict in plaintiffs’ favor and directed a verdict for defendant. Judgment affirmed, without costs. In our opinion, the evidence adduced by plaintiffs was insufficient as a matter of law to establish that defendant deviated from the accepted standard of diagnosis and treatment, and that the damages claimed to have beeen sustained were attributable to any act or failure to act on the defendant’s part. Beldock, P. J., Ug'hetta, Christ, Brennan and Hopkins, JJ., concur.